       Case 9:20-cr-00023-DWM Document 16 Filed 06/04/20 Page 1 of 5


                                                                    FILED
TARA J. ELLIOTT                                                      JUN 0 'i 2020
Assistant U.S. Attorney
U.S. Attorney's Office                                            Clerk, U.S District Court
                                                                    District Of Montana
P.O. Box 8329                                                           Grnflt Falls

Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 542-8851
FAX: (406) 542-1476
Email: tara.elliott@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                       MISSOULA DIVISION

 UNITED STATES OF AMERICA,              CR 20-;) 3       -M- t:i~N\

            Plaintiff,                  INDICTMENT

      vs.                               CONSPIRACY TO DISTRIBUTE AND
                                        POSSESS WITH THE INTENT TO
                                        DISTRIBUTE CONTROLLED
 DEMETRIUS DAMON HITE,                  SUBSTANCES
                                        Title 21 U.S.C. § 846 (Count I)
            Defendant.                  (Penalty: Mandatory minimum five to 40
                                        years imprisonment, $5,000,000 fine, and
                                        at least four years supervised release)

                                        POSSESSION WITH INTENT TO
                                        DISTRIBUTE METHAMPHETAMINE
                                        Title 21 U.S.C. § 841(a)(l) (Count II)
                                        (Penalty: Mandatory minimum five to 40
                                        years imprisonment, $5,000,000 fine, and
                                        at least four years supervised release)




                                    I
        Case 9:20-cr-00023-DWM Document 16 Filed 06/04/20 Page 2 of 5




                                            POSSESSION OF A FIREARM IN
                                            FURTHERANCE OF A DRUG
                                            TRAFFICKING CRIME
                                            Title 18 U.S.C. § 924(c)(l)(A)(i) (Count III)
                                            (Penalty: Mandatory minimum five years
                                            to life imprisonment, consecutive to any
                                            other sentence, $250,000 fine, and five
                                            years supervised release)

                                            PROHIBITED PERSON IN POSSESSION
                                            OF A FIREARM
                                            Title 18 U.S.C. § 922(g)(l) (Count IV)
                                            (Penalty: Ten years imprisonment,
                                            $250,000 fine, and three years supervised
                                            release)

                                            POSSESSION OF FIREARM NOT
                                            REGISTERED IN NATIONAL
                                            FIREARMS REGISTRATION AND
                                            TRANSFER RECORD
                                            Title 26 U.S.C. § 586l(d) (Count V)
                                            (Penalty: Ten years imprisonment,
                                            $250,000 fine, and three years supervised
                                            release)

                                            CRIMINAL FORFEITURE
                                            Title 21 U.S.C. § 853(a)(l) and (2)
                                            Title 18 U.S.C. § 924(d)

                                            TITLE 21 PENALTIES MAY BE
                                            ENHANCED FOR PRIOR DRUG-
                                            RELATED FELONY CONVICTIONS


THE GRAND JURY CHARGES:

                                   COUNT!

      Beginning in approximately April of 2019, and continuing until

approximately May 19, 2020, in Missoula County, in the State and District of



                                        2
        Case 9:20-cr-00023-DWM Document 16 Filed 06/04/20 Page 3 of 5




Montana, and elsewhere, the defendant, DEMETRIUS DAMON HITE, knowingly

and unlawfully conspired with others both known and unknown to the Grand Jury,

to distribute and to possess with the intent to distribute, in violation of21 U.S.C.

§ 841(a)(l ), 50 grams or more of a substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, and 100 grams or more of a

substance containing a detectable amount of heroin, a Schedule I controlled

substance, in violation of21 U.S.C. § 846.

                                     COUNT II

      On or about March 1, 2020, in Missoula County, in the State and District of

Montana, and elsewhere, the defendant, DEMETRIUS DAMON HITE, knowingly

and unlawfully possessed with the intent to distribute, five grams or more of actual

methamphetamine, a Schedule II controlled substance, in violation of21 U.S.C.

§ 84l(a)(l).

                                     COUNT III

      Beginning in approximately April of 2019, and continuing until

approximately May 19, 2020, in Missoula County, in the State and District of

Montana, and elsewhere, the defendant, DEMETRIUS DAMON HITE, did

knowingly possess a firearm in furtherance of a drug trafficking crime for which he

may be prosecuted in a court of the United States, namely conspiracy to possess


                                          3
        Case 9:20-cr-00023-DWM Document 16 Filed 06/04/20 Page 4 of 5




with the intent to distribute controlled substances and possession with intent to

distribute methamphetamine, as alleged in Counts I and II above, in violation of 18

U.S.C. § 924(c)(l)(A)(i).

                                     COUNT IV

       Beginning in approximately April of 2019, and continuing until

approximately May 19, 2020, in Missoula County, in the State and District of

Montana, and elsewhere, the defendant, DEMETRIUS DAMON HITE, knowing

he had been convicted of a crime punishable by imprisonment for a term exceeding

one year under the laws of the State of California, knowingly possessed, in and

affecting interstate commerce, a firearm, in violation of 18 U.S.C. § 922(g)(l).

                                     COUNTY

      On or about April 25, 2020, in Missoula County, in the State and District of

Montana, and elsewhere, the defendant, DEMETRIUS DAMON HITE, knowingly

possessed a firearm, namely a Baikal, model MP 18, 12 gauge shotgun, that is a

shotgun having a barrel length of less than 18 inches, that was not registered to him

in the National Firearms Registration and Transfer record, in violation of26 U.S.C.

§ 5861(d).

                            FORFEITURE ALLEGATION

      Upon conviction of either of the offenses set forth in Counts I and II of this


                                         4
        Case 9:20-cr-00023-DWM Document 16 Filed 06/04/20 Page 5 of 5




indictment, the defendant, DEMETRIUS DAMON HITE, shall forfeit, pursuant to

21 U.S.C. § 853(a)(l) and (2), and 21 U.S.C. § 881(a)(l l): (1) any property

constituting and derived from any proceeds obtained, directly and indirectly, as a

result of the commission of said offense; (2) any property used and intended to be

used, in any manner and part, to commit, and facilitate the commission of, said

offense; and (3) any firearm used and intended to be used to facilitate the

transportation, sale, receipt, possession, and concealment of controlled

Substances, and any proceeds traceable to such property.

      Upon conviction of any of the offenses set forth in Counts III through V of

this indictment, the defendant, DEMETRIUS DAMON HITE, shall forfeit,

pursuant to 18 U.S.C. § 924( d), any firearms and ammunition involved in any

knowing violation of 18 U.S.C. §§ 922(g)(l) and 924(c), and any willful violation

of26 U.S.C. § 586l(d).
                                       Foreperson signature redacted. Original document
      A TRUE BILL.                     filed under seal.




                                                         Crim. Summo 111• - -
                                                         Worronh, _ _~.:~i
  SE     Jt. THAGGARD-
Crim' naYChief Assistant U.S. Attorney

                                         5
